    Case: 4:20-cv-01538-RWS Doc. #: 9 Filed: 12/31/20 Page: 1 of 3 PageID #: 47




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MELVIN MIMS,                                      )
                                                  )
               Movant,                            )
                                                  )           No. 4:20-CV-1777-RWS
       v.                                         )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. Self-represented movant Melvin

Mims has filed two cases pursuant to 28 U.S.C. § 2255 involving common questions of law and

fact: Mims v. United States, 4:20-CV-1538-RWS (E.D. Mo.) (“Mims 1”), and (2) the instant case,

4:20-CV-1777-RWS (E.D. Mo.) (“Mims 2”). For the following reasons, the Court finds that the

cases should be consolidated under Federal Rule of Civil Procedure 42 to avoid unnecessary costs

and to promote judicial efficiency.

       Rule 42(a) of the Federal Rules of Civil Procedure provides, “[i]f actions before the court

involve a common question of law or fact, the court may . . . consolidate the actions.”1 “Whether

to consolidate actions under Rule 42(a) is vested in the court’s discretion,” and “the district court

can consolidate actions sua sponte.” Bendzak v. Midland Nat. Life Ins. Co., 240 F.R.D. 449, 450

(S.D. Iowa 2007) (internal citations omitted); see also Headrick v. Glass, No. 4:18-CV-1683-CDP,

2019 WL 2437028, *1 (E.D. Mo. June 11, 2019) (citing Bendzak). Here, Mims 1 and Mims 2




1
 The Court notes that the government has entered its appearance and filed a motion to dismiss
based on timeliness in Mims 1. The Court ordered movant to show cause why his § 2255 motion
should not be dismissed untimely, and movant filed a response. Id. All movant’s filings since
his response to the show cause order have been filed simultaneously in both Mims 1 and Mims 2.
  Case: 4:20-cv-01538-RWS Doc. #: 9 Filed: 12/31/20 Page: 2 of 3 PageID #: 48




both allege constitutional violations based on the United States Supreme Court decision in Rehaif

v. United States, 139 S. Ct. 2191 (2019). In both cases, movant seeks to excuse his untimeliness

because of the COVID-19 public health emergency. Both cases involve common questions of

law and fact and seek the same relief against the same defendant.

       The Court believes that consolidation would serve the interests of justice and avoid

unnecessary costs and promote judicial efficiency. Pursuant to Local Rule 4.03, the Court will

consolidate the cases into the lowest case number, Mims 1. A copy of movant’s § 2255 motion

from Mims 2 (ECF No. 1) shall be docketed as a supplement to plaintiff’s § 2255 motion in Mims

1. Finally, the Clerk of Court shall administratively close Mims 2, and all future filings shall be

filed in Mims 1.

       Accordingly,

       IT IS HEREBY ORDERED that Mims v. United States, No. 4:20-CV-1777-RWS (E.D.

Mo.), is consolidated into Mims v. United States, 4:20-CV-1538-RWS (E.D. Mo.), for all

remaining proceedings. All future documents shall be filed in Mims v. United States, 4:20-CV-

1538-RWS.

       IT IS FURTHER ORDERED that a copy of movant’s § 2255 motion from Mims v.

United States, No. 4:20-CV-1777-RWS, shall be docketed in Mims v. United States, 4:20-CV-

1538-RWS, as a supplement to movant’s § 2255 motion.

       IT IS FURTHER ORDERED that a copy of this Memorandum and Order shall be

docketed in Mims v. United States, No. 4:20-CV-1538-RWS.




                                                2
  Case: 4:20-cv-01538-RWS Doc. #: 9 Filed: 12/31/20 Page: 3 of 3 PageID #: 49




      IT IS FURTHER ORDERED that the instant case, Mims v. United States, No. 4:20-CV-

1777-RWS, shall be ADMINISTRATIVELY CLOSED with the filing of this ORDER.

      Dated this 31st    day of December, 2020.




                                           RODNEY W. SIPPEL
                                           UNITED STATES DISTRICT JUDGE




                                          3
